Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 05/05/2022. 
Claims 18, 19, 30-32, and 43 have been amended by Applicant.
Claims 18-43 are currently pending and have been rejected as follows.
Response to Amendments
Applicant’s 05/05/2022 amendment necessitated new grounds of rejection in office action.
112(a) rejection in the previous act is withdrawn as rendered moot in view of Applicant’s amendment, canceling the contested features.
112(b) rejection in the previous act is withdrawn in view of Applicant’s amendment in part based on Examiner’s suggestion.
101 rejection is withdrawn in view of Applicant’s amendment. 
Response to 101 Arguments 
Applicant’s 101 arguments were fully considered and are persuasive. 101 rejection is withdrawn.
Examiner clarifies that independent claim 18 now provide an improvement to technology. Also, independent Claim 18 can no longer be argued as practically implemented as mental processes because Claim 18 now requires a combination of 3 limitations rooted in computer technology: 
“a sensor input component” “representative of a measured state of the environment, the sensor input component correcting a simulated state of the environment based on sensor data”;
“a memory component comprising a long-term memory representative of a long-term frequency response, the long-term memory storing a plurality of long-term sensor data and a plurality of long-term prior actions, and a short-term memory representative of a short-term frequency response, the short-term memory storing a plurality of short-term sensor data and a plurality of short-term prior actions, the memory component storing the sensor data in the plurality of short-term sensor data of the short-term memory, the memory component storing the sensor data in the plurality of long-term sensor data of the long-term memory”
“a simulation component for executing a reinforcement learning algorithm to simulate based on the short-term memory of the memory component, the long-term memory of the memory component, the simulated state of an environment, and the retail promotional model, an expected reward based on the two or more promotional products”;
	Claim 31 is a sister independent system claim reciting similar limitations. Assuming arguendo that some of the claimed recitations previously identified at Non-Final Act 02/09/2022 p.3-p.8 ¶2, p.16-p.20 ¶3 and still being carried over with the 05/05/2022 claimed amendment would still steer the claims towards the abstract “Certain methods of organizing human activity” grouping, the Examiner would submit that independent Claim 18, and similarly Claim 31 would now recite additional, computer-based elements which in combination would  provide ample technological details to integrate any purported abstract idea into a practical application, [Step 2A prong two], or at a minimum to provide significantly more than the abstract idea [Step 2B]. 
	In such a case Examiner would point to MPEP 2106.04(d) I. which cites the particular machine of MPEP 2106.05(b), the improvement in computer technology of MPEP 2106.05(a) and the meaningful implementation of MPEP 2106.05(e) as tests for whether the additional elements do integrate the judicial exception (i.e. abstract idea) into a practical application. 
For once, MPEP 2106.05(b) states that one important clue as to whether the claims recite a particular machine is the degree to which the machine in the claim can be specifically identified. Here, the claims provide such requisite degree of particularity by requiring” “sensor input” for “receiving sensor data” and also requiring both “short-term” and “long-term” “memory” for “storing” respective “long” and “short” “sensor data”. Thus, independent Claim 18 and similarly sister independent Claim 31 appear to recite the specificity of such a particular machine to integrate any purported abstract idea into a practical application [Step 2A prong two]. A similar rationale can be applied to demonstrate that the additional elements provide significantly more [Step 2B].
Additionally, or alternatively the MPEP 2106.05(a) test can be applied by relying on the particular configuration and use of sensors in “Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017)” and the particular structure for storing data at “TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747” as legal precedents demonstrating how a technological improvement can be ascertained. 
	Here, similar to “Thales”, the current independent Claim 18 analogously “receiv[e]” by “first sensor input unit” “sensor data comprising the transformed transaction data and a plurality of historical first simulation outputs” and “receiv[e]” by “second sensor input unit” “sensor data comprising the transformed transaction data, a plurality of historical second simulation outputs”.	Also, here, similar to eligibility rationale in “TLI Communications”, the current Claim 18 analogously recite “a sensor input component for receiving sensor data”. Also, here, similar to the asserted improvement in computer functionality at MEP 2106.05(a), by arranging transactional information to assists traders in processing information more quickly1, the current independent Claim 18 analogously recites “transforming the retail data” “corresponding to a time series having one or more time periods”; arranges such transformed data by “determining an at least one feature of the transformed retail data” and “correcting a simulated state of the environment based on the sensor data”. same rationale applies to Claim 31, since it recites similar limitations. 
	In conclusion, there appears to be enough findings to show that the recited additional elements in Claims 18,31 improve technology in a manner comparable to at least that ascertained as eligible in Thales Visionix, TLI Communications and/or Trading Technologies. 
	Further, MPEP 2106.05(a) states that: “An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome” citing, “DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107”. Following such rationale, Examiner submits that here, independent Claim 18 and the similar Claim 31, analogously provide the technological extent to which the solution is claimed by “correcting a simulated state of the environment based on the sensor data” following the “receiv[ed]” “sensor data” and leading up to the subsequent “simulation”. Thus, the additional computer-based elements do once again provide the necessary legal evidence for integrating the abstract idea into a practical application [Step 2A prong two] or at the very least for providing significantly more [Step 2B]; the latter corroborated by MPEP 2106.05(d), with the Examiner having rediscovered that the additional elements provide the requisite details on how interactions occur; namely by “storing the sensor data in the plurality of short-term sensor data of the short-term memory representative of a short-term frequency response” and also “storing the sensor data in the plurality of long-term sensor data of the long-term memory” “representative of a long-term frequency response”, “executing a reinforcement learning algorithm to simulate based on the short-term memory of the memory component, the long-term memory of the memory component, the simulated state of an environment and the retail promotional model, an expected reward based on the two or more promotional products”, and “correcting a simulated state of the environment based on the sensor data comprising the measured reward” at independent Claim 18 and similarly at independent Claim 31.	
As yet another rationale, when testing the claims per MPEP 2106.05(e), the Examiner finds a plethora of additional elements, which in combination provide meaningfully limitations to transform the claim into a patent-eligible subject matter. Here, in addition to the meaningful limitations of “storing the sensor data in the plurality of short-term sensor data of the short-term memory representative of a short-term frequency response” and also “storing the sensor data in the plurality of long-term sensor data of the long-term memory” “representative of a long-term frequency response”, “executing a reinforcement learning algorithm to simulate based on the short-term memory of the memory component, the long-term memory of the memory component, the simulated state of an environment and the retail promotional model, an expected reward based on the two or more promotional products”,  go beyond generally linking use of the judicial exception to a particular technological environment, but rather allow “correcting a simulated state of the environment based on the sensor data comprising the measured reward” as explicitly recited at independent Claim 18 and similarly recited at independent Claim 31. 
	Thus, when alternatively testing the current claims per MPEP 2106.05(e), the Examiner still concludes that their underlining additional elements would again integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B].
	Hence, no matter which of MPEP 2106.05(a), (b) and/or,(e) tests are considered, the end result is the same; namely eligibility of the claims conferred by the integration of any purported abstract idea into a practical application (Step 2A prong two), or at the very least, providing the technological details to show that the additional elements provide  significantly more than the abstract idea itself (Step 2B). 
Independent Claims 18, 31 are accordingly believed to be patent eligible. 
Dependent Claim 19-30 are patent eligible by dependency to parent independent Claim 18. 
Dependent Claim 32-43 are patent eligible by dependency to parent independent Claim 31.

Response to prior art Arguments 
Claims 18, 31 as newly amended and added have overcome the prior art of Ouimet; Kenneth J. US 20150324828 A1 and Zhou et al, US 20170221086 A1 recorded and mapped at Non-Final Act 02/09/2022. Such prior art teaches or suggest some elements of the claimed invention, yet said prior art does not teach or suggest, either alone, or together with adequate rationales, newly claimed combination of: “sensor input component for receiving sensor data comprising a measured reward, wherein the sensor data is representative of a measured state of the environment, the sensor input component correcting a simulated state of the environment based on the sensor data comprising the measured reward”; “a memory component comprising a long-term memory representative of a long-term frequency response, the long-term memory storing a plurality of long-term sensor data and a plurality of long-term prior actions, and a short-term memory representative of a short-term frequency response, the short-term memory storing a plurality of short-term sensor data and a plurality of short-term prior actions, the memory component storing the sensor data in the plurality of short-term sensor data of the short-term memory, the memory component storing the sensor data in the plurality of long-term sensor data of the long-term memory”; “a simulation component for executing a reinforcement learning algorithm to simulate based on the short-term memory of the memory component, the long-term memory of the memory component, the simulated state of an environment, and the retail promotional model, an expected reward based on the two or more promotional products, the expected reward simulating a sales metric of the plurality of product records in the retail data based on the two or more promotional products” at independent Claim 18 and similarly at independent Claim 31.
Claim 19-30 are dependent and overcome prior art by dependency to parent independent Claim 18.
Claim 32-43 are dependent and overcome prior art by dependency to parent independent Claim 31.

-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
	Claims 18-43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
	Claims 18, 31 are independent and have been amend to recite among others:
“one or more coefficients corresponding to the at least one feature of the transformed retail data”;
Original Spec. does not appear to provide clear, deliberate and sufficient support to show that Applicant had possession for the newly amended “one or more coefficients corresponding to the at least one feature of the” [already] transformed” [as in past tense] “retail data”;
          Claims 19-30 are dependent are rejected based on rejected parent independent Claim 18. 
          Claims 32-43 are dependent and rejected based on rejected parent independent Claim 31. 
	Examiner submits that “One shows possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. American Airlines, Inc, 41 USPQ2d 1961, No 96-1168, 107 F3d 1565. 
Clarifications and corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
	Claims 18-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 18 is independent and has been amended to recite, among others:
	- “a sensor input component for receiving sensor data comprising a measured reward, wherein the sensor data is representative of a measured state of the environment, the sensor input component correcting a simulated state of the environment based on the sensor data comprising the measured reward”;
	- “a simulation component for executing a reinforcement learning algorithm to simulate based on the short-term memory of the memory component, the long-term memory of the memory component, the simulated state of an environment, and the retail promotional model, an expected reward based on the two or more promotional products, the expected reward simulating a sales metric of the plurality of product records in the retail data based on the two or more promotional products”; rendering said claim vague and indefinite because:
I. there is insufficient antecedent basis for “the” “records” at simulation component limitation 
II. there is insufficient antecedent basis for “the environment” at “sensor input” limitation,
III. it is unclear if “an environment” subsequently recited at “simulation component” limitation relates back to  “the environment” antecedently recited at “a sensor input component” limitation
	Examiner recommends that Applicant amend “the plurality of product records” to recite a “[[ plurality of product records, and also recommends to clarify “environment” issue above.
	
	Claim 31 is independent and has been amended to recite, among others:
	* “an intelligent agent module, the intelligent agent module for providing [[the]] an intelligent agent, the intelligent agent module comprising”;
	* “a simulation component for executing a reinforcement learning algorithm to simulate based on the short-term memory of the memory component, the long-term memory of the memory component, a simulated state of an environment, and the retail promotional model, an expected reward based on two or more promotional products, each expected reward simulating a sales metric of the plurality of product records in the retail data based on the two or more promotional products”;
	* “a sensor input component for receiving sensor data comprising a measured reward, wherein the sensor data is representative of a measured state of the environment”; and
	* “a memory component comprising a long-term memory representative of a long-term frequency response, the long-term memory storing a plurality of long-term sensor data and a plurality of long-term prior actions, and a short-term memory representative of a short-term frequency response, the short-term memory storing a plurality ofPage 6 of 41US Patent Appl. No. 16/834,628 Amdt. dated May 5, 2022Reply to Office Action of February 9, 2022short-term sensor data and a plurality of short-term prior actions”
	* “one or more coefficients corresponding to the at least one feature of the transformed retail data”; “and” 
	* “a control policy for operating an intelligent agent for selecting the two or more promotional products”, thus rendering said claim age and indefinite because: 
I. it is unclear if “an intelligent agent” subsequently recited at “control policy for” limitation relates back to “an intelligent agent” antecedently recited at amended “an intelligent agent module for” limitation;
II. there is insufficient antecedent basis for “the memory component, “the long term memory” and “the short term memory” at limitation entitled “a simulation component for”,
III. it is unclear if “a memory component” subsequently recited at limitation “a memory component comprising” etc. relates back to “the memory component” antecedently recited at the now amended limitation “a simulation component for”
IV. it is unclear if “a long-term and a short-term” “memory” as amended at subsequently recited “a memory component” limitation relate back to “the long-term memory” and “the short-term memory” antecedently recited at now amended “a simulation component for” limitation.
V. there is insufficient antecedent basis for “the” “records” at the now amended “a simulation component” for limitation.
VI. there is insufficient antecedent basis for “each expected reward” [thus plural form] when “a simulation component for” limitation merely provides antecedent basis for “an expected reward” [singular form]
VII. there is insufficient antecedent basis for “the retail promotional model” at limitation entitled “a simulation component for”.

Claim 31 is recommended, as an example only to be amended, to recite, among others:
	* an intelligent agent module, the intelligent agent module for providing an intelligent agent, the intelligent agent module comprising;
	* a simulation component for executing a reinforcement learning algorithm to simulate based on a short-term memory of a memory component, a long-term memory of the memory component, a simulated state of an environment, and  a retail promotional model, an expected reward based on two or more promotional products, the expected reward simulating a sales metric of  a plurality of product records in the retail data based on the two or more promotional products”;
	* “a sensor input component for receiving sensor data comprising a measured reward, wherein the sensor data is representative of a measured state of the environment”; and
	* “[[a]] the memory component comprising [[a]] the long-term memory representative of a long-term frequency response, the long-term memory storing a plurality of long-term sensor data and a plurality of long-term prior actions, and [[a]] the short-term memory representative of a short-term frequency response, the short-term memory storing a plurality ofPage 6 of 41US Patent Appl. No. 16/834,628 Amdt. dated May 5, 2022Reply to Office Action of February 9, 2022short-term sensor data and a plurality of short-term prior actions”
	* “a control policy for operating [[an]] the intelligent agent for selecting the two or more promotional products”.
          Claims 19-30 are dependent are rejected based on rejected parent independent Claim 18. 
          Claims 32-43 are dependent and rejected based on rejected parent independent Claim 31. 
          Claims 30, 43 are dependent and recites among others 
	* “selecting one or more coefficients that maximize an output of the reward function for the one or more time periods” rendering said claim vague and indefinite because it is unclear if 
	- “one or more coefficients” as subsequently recited in said claim relates back to 
	- “one or more coefficients” as now amended at parent independent claims 18, 31.
 	Claims 30, 43 are recommended, as example only, to be amended to recite among others:
	* selecting the one or more coefficients that maximize an output of the reward function for the one or more time periods.
	Claim 43 is dependent and further recites, among others: “wherein the intelligent agent model further comprises the one or more coefficients”, rendering said claim vague and indefinite because there is insufficient antecedent basis for “the intelligent agent” since parent independent Claim 31 has now replaced “an intelligent agent model” with “a retail promotional model”.
	Claim 43 is recommended, as example only, to be amended to recite: wherein the retail promotional model further comprises the one or more coefficients”
Clarifications and corrections are required.


Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* WO 2010068551 A1 teaching Method For Determining Market Reference Price To Optimize Dynamic Pricing, Involves Determining Market Reference Price Based One Of Weighted Average Process, Percentile Process And Position-in-range Process
* Saarenvirta, Kari Tapio Evaluation of turbulence models for internal flows 2003 0258-0258 teaches several algorithmic concepts corresponding to the current Inventor’s own work 
* US 20160055427 A1 teaching at ¶ [0036] FIG. 23 is an example illustrating a decision tree for a database maintained by an insurance company to predict a risk of an insurance contract based on a type of a car and a age of its driver; ¶ [0220]-¶ [0227] noting fraud detection)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	May 29th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)